In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00393-CV

IN RE SKADDEN, ARPS, SLATE,               §   Original Proceeding
MEAGHER & FLOM LLP, Relator
                                          §   67th District Court of Tarrant County, Texas

                                          §   Trial Court No. 067-325026-21

                                          §   February 18, 2022

                                          §   Memorandum Opinion by Justice Kerr

                                   JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its November 11, 2021 order

directing relator Skadden, Arps, Slate, Meagher & Flom LLP to produce the

documents identified in that order as categories (1) through (6) pending the special

appearance; grant Skadden’s motion for protection of these documents pending the

special appearance; and deny the real party in interest The Harold E. Riley

Foundation’s motion to compel production of these documents pending the special
appearance. Because we are confident that the trial court will comply with these

directives, the writ will issue only if the trial court fails to do so.

       It is further ordered that real party in interest The Harold E. Riley Foundation

must pay all costs of this appeal.


                                          SECOND DISTRICT COURT OF APPEALS


                                          By _/s/ Elizabeth Kerr__________________
                                             Justice Elizabeth Kerr